     Case 3:15-cr-00061-HDM-WGC Document 922 Filed 08/03/20 Page 1 of 1


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                               DISTRICT OF NEVADA
 6
      UNITED STATES OF AMERICA,                 Case No. 3:15-cr-00061-HDM-WGC
 7
                               Plaintiff,
 8          v.                                  ORDER
 9    ALYSSA HOLMES,
10                             Defendant.
11
            Pursuant to the order of April 30, 2020, and no objections
12
      having been filed, and further no violations having been reported,
13
      the defendant’s supervised release is hereby terminated.
14
            IT IS SO ORDERED.
15
            DATED: This 3rd day of August, 2020.
16

17
                                        ____________________________
18                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28


                                            1
